                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

WESLEY JEFFERSON                                                                     PLAINTIFF
ADC #104933

v.                                    5:18CV00200-JM-JJV

KEITH WADDLE, Disciplinary Hearing Officer,
ADC, Central Unit; et al.                                                        DEFENDANTS

                                             ORDER

        The Court has reviewed the Proposed Findings and Partial Recommended Disposition

submitted by United States Magistrate Judge Joe J. Volpe.   No objections have been filed.   After

careful consideration, the Court concludes that the Proposed Findings and Partial Recommended

Disposition should be, and hereby are, approved and adopted in their entirety as this Court's

findings in all respects.

        IT IS, THEREFORE, ORDERED that:

        1.      Plaintiff may proceed on his excessive force claim against Defendant Terry Gibson,

as well as his related claims for failure to train and supervise against Defendants James Gibson

and Wendy Kelley and falsification of an incident report against Defendant Ashlee S. Shabazz.

        2.      All other claims are DISMISSED from this action without prejudice.

        3.      Defendants Keith Waddle, Lorrie Taylor, and Dexter Payne are DISMISSED from

this action without prejudice.

        4.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order adopting the recommendations would not be taken in good faith.
DATED this 9th day of October, 2018.


                                       _______________________________________
                                       JAMES M. MOODY, JR.
                                       UNITED STATES DISTRICT JUDGE
